                      UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION


 In the Matter of:                              }
 H&B HOLDINGS, INC.                             }
                                                }    Case No. 19-82417-CRJ-11
                                                }
                                                }    Chapter 11
                                                }
                                 Debtor(s)      }


                   ORDER CONTINUING CONFIRMATION HEARING
                            AND RELATED MATTERS

       The above-styled case came before the Court on March 25, 2020 for hearing on Confirmation;

Objection to Confirmation of the Plan filed by creditors United Lumber and Reman, LLC and

CB&S Bank; Objection and Motion by United Lumber and Reman, LLC to Disallow the Plan of

Reorganization Ballots filed by Beverly Robbins, H&B Properties LLC, Harvey F. Robbins, III

and Robbins Properties, Inc.; Consent Motion by First Metro Bank for Enlargement of Time to

File Ballot; Response by United Lumber and Reman, LLC to First Metro Bank's Motion to Extend

Time to file Ballots; Debtor's Motion to Modify Plan Prior to Confirmation; Debtor's Application

to Employ Hall Tanner Hargett, P.C. as Special Counsel; Objection by United Lumber and Reman,

LLC to Application to Employ Hall Tanner Hargett, PC; Objection by United Lumber and Reman,

LLC to Claim #19 of Sam T. Carter Oil Company, Inc.

        Appearances were made telephonically by Stuart Maples, Esq., counsel for the Debtor;

Tazewell Taylor Shepard, IV Esq., counsel for United Lumber and Reman, LLC; William M. Hancock,

Esq., counsel for CB&S Bank; Kevin Gray, Esq., counsel for First Metro Bank; and Robert Landry;

Esq., counsel for the Bankruptcy Administrator. During the hearing, the Court approved the Debtor's

Motion to Modify Plan Prior to Confirmation and the withdrawal by counsel for United Lumber




Case 19-82417-CRJ11         Doc 150 Filed 03/25/20 Entered 03/25/20 14:51:36                Desc
                              Main Document    Page 1 of 2
and Reman, LLC of the creditor’s Objection and Motion to Disallow the Plan of Reorganization

Ballots Filed by Beverly Robbins, H&B Properties LLC, Harvey F. Robbins, III and Robbins

Properties, Inc. Counsel for CB&S Bank also announced that the parties resolved the creditor’s

Objection to Confirmation.

        At the conclusion of the hearing, the Court continued the Confirmation Hearing to allow the

Debtor time to resolve the issues of feasibility raised by the Court as stated on the record.

        IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Confirmation

Hearing; Objection to Confirmation of the Plan filed by United Lumber and Reman, LLC; Consent

Motion by First Metro Bank for Enlargement of Time to File Ballot; Response by United Lumber

and Reman, LLC to First Metro Bank's Motion to Extend Time to file Ballots; Debtor's Application

to Employ Hall Tanner Hargett, P.C. as Special Counsel; Objection by United Lumber and Reman,

LLC to Application to Employ Hall Tanner Hargett, PC; and the Objection by United Lumber and

Reman, LLC to Claim #19 of Sam T. Carter Oil Company, Inc. are hereby continued to Tuesday,

May 12, 2020 at 2:00 p.m. before the Honorable Clifton R. Jessup, Jr.

 The hearing will be held via an AT&T call-in number. The dial-in number is 1-877-336-
 1280. When prompted, enter the access code #2749965. There is no security code, and please
 do not select any other feature. Other cases or matters may be scheduled for telephonic hearing
 at the same time. Parties should call in five minutes prior to the start of the hearing. Once
 connected, please mute your phone until your case is called. After your hearing is completed,
 please hang up to end your call. To avoid disruption, telephonic hearing participants are expected
 to call from a quiet location and are not permitted to use a "speaker" function or to place the call
 on hold (as this may cause music or other noises to play during the hearings of other participants).
 Participants are encouraged to call from a landline if possible.

     THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY. DO NOT COME
TO THE COURTHOUSE. PLEASE SEE THE COURT'S WEBSITE FOR ADDITIONAL
INFORMATION (www.alnb.uscourts.gov).

Dated this the 25th day of March, 2020.
                                                         /s/ Clifton R. Jessup, Jr.
                                                         Clifton R. Jessup, Jr.
                                                         United States Bankruptcy Judge



Case 19-82417-CRJ11            Doc 150 Filed 03/25/20 Entered 03/25/20 14:51:36                 Desc
                                 Main Document    Page 2 of 2
